FILED
                            NOT FOR PUBLICATION                             SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


OSHAY JOHNSON,                                   No. 14-16712

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01730-KJM-
                                                 KJN
 v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Oshay Johnson, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that he has been

denied treatment for antisocial personality disorder (“ASPD”) and that his ASPD

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
diagnosis should not be used as a basis to deny him parole. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A,

Hamilton v. Brown, 630 F.3d 889, 892-893 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Johnson’s Eighth Amendment claim

regarding treatment for ASPD because Johnson failed to allege facts sufficient to

show that defendants were deliberately indifferent to his serious medical needs.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately

indifferent only if he or she “knows of and disregards an excessive risk to inmate

health”).

      The district court properly dismissed Johnson’s claim regarding the right to

treatment in order to obtain parole and his claim regarding the future use of a 2009

psychological evaluation because Johnson failed to allege facts sufficient to state

cognizable claims. See Swarthout v. Cooke, 562 U.S. 216, 219, 222 (2011) (per

curiam) (setting forth the elements of a procedural due process claim and

explaining that with regard to California’s parole scheme, “the only federal right at

issue is procedural”); Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985)

(prisoners have no constitutional right to rehabilitation).

      To the extent that Johnson makes arguments regarding an equal protection

claim, we do not consider them because Johnson failed to raise such a claim in his


                                           2                                   14-16712
operative second amended complaint. See Turnacliff v. Westly, 546 F.3d 1113,

1120 (9th Cir. 2008).

      We do not consider Johnson’s contentions regarding statements made in the

findings and recommendations, filed on December 20, 2013, because the order has

been vacated.

      AFFIRMED.




                                       3                                  14-16712